ORDER

Maurice Edward Hughley pleaded guilty to mail fraud and the failure to appear at his initial sentencing hearing. See 18 U.S.C. §§ 1341 and 3146(A)(1). On July 31, 2002, he was sentenced on each of these convictions to concurrent terms of thirty-seven months of imprisonment and three years of supervised release. It is from these judgments that Hughley now appeals. The parties have waived oral argument, and the panel unanimously agrees that it is not needed in this case.
Hughley does not dispute the validity of his convictions. Instead, he argues that his ease should be remanded for resentencing because the district court did not verify that he and his attorney had read and discussed the presentence report. See Fed.R.Crim.P. 32(c)(3)(A) (2001). The government properly agrees that a remand is necessary for this reason. See United States v. Mitchell, 243 F.3d 953, 955-56 (6th Cir.2001).
Accordingly, Hughley’s sentences are both vacated and his case is remanded to the district court for resentencing.